 

 

FILED

UNITED STATES DISTRICT COURT | November 8, 2019
EASTERN DISTRICT OF CALIFORNIA | a, 2x uspsiteicr court

EASTERN DISTRICT O
CALIFORNIA i

all
UNITED STATES OF AMERICA, __. Case No. 2:19-mj-00194-KJN

 

 

 

Plaintiff,

ORDER FOR RELEASE OF

V.
PERSON IN CUSTODY

‘KIMBERLY DOMINGUEZ

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release KIMBERLY DOMINGUEZ

Case No. 2:19-mj-00194-KJN Charges 18 USC § 1349, 1343 from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

xX Unsecured Appearance Bond $ 25,000.00

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated_on

the record in open court.

 

Issued at Sacramento, California on November 8, 2019 at 2:00 PM

a

yf a

By ow on
q ee

Magistrate Judge Kendall J. Newman
